DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                            Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrence Ross O'Brien (US 2003/0028447 A1).
	As per claim 1, O'Brien teaches “a method for servicing requests, the method comprising”:

“receiving, by the content management server from a requesting entity, a first request to perform an action on a first one of the objects that is stored in the content repository,” ([0015-0017], [0049-0052]);
“in response to the first request, locating the first one of the objects in the content repository,” ([0015-0017], [0049-0052]);
“after locating the first one of the objects, determining whether the first one of the objects is an external control type (ECT) object,” ([0015-0017], [0049-0052]);
“in response to determining that the first one of the objects is an ECT object that is associated with a first one of the managed external objects stored in the external data system, obtaining an ECT object definition associated with the ECT object, wherein the ECT object definition identifies one or more permitted actions for the first one of the managed external objects,” ([0015-0017], [0049-0052]); and
“servicing the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]).
[0049-0052]);
“determining whether the second one of the objects is an ECT object,” ([0049-0052]);
“in response to determining that the second one of the objects is a second ECT object associated with a second one of the managed external objects stored in the external data system and obtaining a second ECT object definition associated with the second ECT object, wherein the second ECT object definition identifies one or more permitted actions for the second one of the managed external objects,” ([0049-0052]); and
“servicing the second request using the obtained second ECT object definition,” ([0049-0052]).
	As per claim 3, O'Brien further shows “wherein the object comprises metadata, external object metadata for the managed external object, and a managed external object reference for the managed external object,’ ([0015-0017]).
	As per claim 4, O'Brien further shows “wherein the object comprises metadata, external object metadata for a first managed external object, external object metadata for a second managed external object, a first managed external object reference, and a second managed external object reference,’ ([0015-0017]).
	As per claim 5, O'Brien further shows “wherein the ECT object definition specifies at least one metadata mapping rule and at least one permitted action,” ([0015-0017]).

“obtaining content from the external data system using a managed external object reference in the object,” ([0049-0052]);
“modifying the content in accordance with the action to obtain modified content,” ([0049-0052]); and 
“providing the modified content to the external data system,” ([0049-0052]).
	As per claim 7, O'Brien further shows “wherein servicing the first request comprises”:
“sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference; and receiving, in response to the request, a confirmation that the action was performed by the external data system,” ([0049-0052]).
	As per claim 8, O'Brien further shows “wherein servicing the first request further comprises: updating at least a portion of external object metadata in the object based on the confirmation,” ([0015-0017]).
	As per claim 9, O'Brien further shows “wherein servicing the first request comprises: making a second determination, using the ECT object definition, that the action is permitted; and based on the second determination, using at least one [0049-0052]).
	As per claim 10, O'Brien further shows “wherein servicing the first request comprises: obtaining a context of the request,” ([0049-0052]);
“obtaining content from the external data system using a managed external object reference in the object,” ([0049-0052]); and
“performing the action, based at least in part on the context, on the content,” ([0049-0052]).
	As per claim 11, O'Brien teaches “a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor of a content management server enables the computer processor to perform a method for servicing requests, the method comprising”:
“receiving, by the content management server from a requesting entity, a first request to perform an action on a first one of the objects that is stored in the content repository,” ([0015-0017], [0049-0052]);
“in response to the first request, locating the first one of the objects in the content repository,” ([0015-0017], [0049-0052]);
“after locating the first one of the objects, determining whether the first one of the objects is an external control type (ECT) object,” ([0015-0017], [0049-0052]);
([0015-0017], [0049-0052]); and
“servicing the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]).
	As per claim 12, O'Brien further shows “receiving, from a second requesting entity, a second request to perform the action on a second one of the objects in the content repository,” ([0049-0052]);
“determining whether the second one of the objects is an ECT object,” ([0049-0052]);
“in response to determining that the second one of the objects is a second ECT object, wherein the second ECT object is associated with a second one of the managed external objects stored in the external data system, obtaining a second ECT object definition associated with the second ECT object, wherein the second ECT object definition identifies one or more permitted actions for the second one of the managed external objects,” ([0049-0052]); and
“servicing the second request using the obtained second ECT object definition,” ([0049-0052]).
[0015-0017]).
	As per claim 14, O'Brien further shows “wherein the ECT object definition specifies at least one metadata mapping rule and at least one permitted action,” ([0015-0017]).
	As per claim 15, O'Brien further shows “wherein servicing the first request comprises: obtaining content from the external data system using a managed external object reference in the object,” ([0049-0052]);
“modifying the content in accordance with the action to obtain modified content,” ([0049-0052]); and
“providing the modified content to the external data system,” ([0049-0052]).
	As per claim 16, O'Brien further shows “wherein servicing the first request comprises: sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference,” ([0049-0052]); and
“receiving, in response to the request, a confirmation that the action was performed by the external data system,” ([0049-0052]).
	As per claim 17, O'Brien teaches “a system, comprising”:
“a content repository storing a plurality of objects,” ([0015-0017], [0049-0052]);

“receive, from a requesting entity, a first request to perform an action on a first one of the objects stored in the content repository,” ([0015-0017], [0049-0052]);
“in response to the first request, locate the first one of the objects in the content repository,” ([0015-0017], [0049-0052]);
“after locating the first one of the objects, determine whether the first one of the objects is an external control type (ECT) object,” ([0015-0017], [0049-0052]);
“in response to determining that the first one of the objects is an ECT object, wherein the ECT object is associated with a first one of the managed external objects stored in the external data system, obtain an ECT object definition associated with the ECT object, wherein the ECT object definition identifies one or more permitted actions for the first one of the managed external objects,” ([0015-0017], [0049-0052]); and
“service the first request using the obtained ECT object definition,” ([0015-0017], [0049-0052]).
[0049-0052]);
“determining whether the second one of the objects is an ECT object,” ([0049-0052]);
“in response to determining that the second one of the objects is a second ECT object obtain a second ECT object definition associated with the second ECT object, wherein the second ECT object definition identifies one or more permitted actions for the second one of the managed external objects,” ([0049-0052]); and
“service the second request using the obtained second ECT object definition,” ([0049-0052]).
	As per claim 19, O'Brien further shows “wherein the object comprises metadata, external object metadata for the managed external object, and a managed external object reference for the managed external object,” ([0015-0017]).
	As per claim 20, O'Brien further shows “wherein servicing the first request comprises: sending a request to the external data system to perform the action, wherein the request comprises a managed external object reference,” ([0049-0052]); and
“receiving, in response to the request, a confirmation that the action was performed by the external data system,” ([0049-0052]).
                                                        

                                                                 Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                                                    
                                                            


                                        


                                                     










                                                           Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 06, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153